Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The specification and drawings disclose 3 embodiments of patentably distinct species. (Please elect one species A-C):

Species A: Figures 1-5 and as described in the specification.
Species B: Figure 6 and as described in the specification.
Species C: Figure 7 and as described in the specification.

The species are independent or distinct because they are each directed to a different configuration of a particular feature. In addition, these species are not obvious variants of each other based on the current record. For example, Species A relates to a unitary sheet or layer of thermo-formable material having a plurality of engineered apertures (20) and a recessed area disposed proximate to each of the lateral edges on the outer surface (24). Species B relates to a unitary sheet or layer of thermo-formable material having a plurality of laterally extending channels (40) on the interior surface (18). Species C relates to a unitary sheet or layer of thermo-formable material having recessed areas (42) disposed proximate to each of the lateral edges (15, 16) on the inner surface (18) and extending along the longitudinal axis of the brace. Examiner further notes that claim 1 has features of both species A (e.g., engineered apertures) and species C (e.g. recessed areas disposed proximate to the lateral edges on an inner surface and extending along a longitudinal axis). After electing one of the species, the applicant should amend claim 1 accordingly. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species have acquired a separate status in the art in view of their different classification; and/or
the species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the species require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search queries); and/or
the prior art applicable to one species would not likely be applicable to another species; and/or
the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786